Citation Nr: 1020226	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel





INTRODUCTION

The Veteran served on active duty in from June 1955 to April 
1957. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In a July 2007 rating decision, the RO, inter 
alia, denied service connection for bilateral hearing loss 
and in a December 2008, the RO denied service connection for 
tinnitus.  

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record does not indicate that a 
nexus exists between the Veteran's military service and his 
current bilateral hearing loss disability.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. 
§§ 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2007, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The March 2007 letter also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  The Veteran's service treatment records were among 
those presumably lost in a fire at the National Military 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 
1973.  The Board has kept this unfortunate situation in mind 
while addressing the Veteran's claim, and realizes that in 
such situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  All other identified and available 
treatment records have been secured.  The Veteran indicated 
that he received treatment from Caldwell and Cook Hearing 
Services.  Pursuant to the Veteran's authorization and 
consent form for VA to obtain those records on his behalf, 
the RO contacted Caldwell and Cook Hearing in May 2008 to 
attempt to get these records and was told that the Veteran's 
records had most likely been destroyed.  Additionally, in May 
2008 the RO contacted the VA Medical Center in Louisville to 
see if they had the private records and was told that they 
did not have such records.  The Veteran and his 
representative were apprised as to the efforts made to obtain 
these records and the unavailability of both set of records.  
(See Report of Contacted, dated May 13, 2008, and 
Supplemental Statement of the Case, dated March 9, 2009).  
The Board finds that additional efforts to obtain these 
records would be futile, and as such, the Board finds that VA 
has fulfilled its duty to assist in obtaining such records.

 As the Board will discuss in detail in the analysis below, 
the Veteran was provided with a VA examination in April 2008.  
The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate audiological 
evaluation, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board, therefore, concludes that this examination report is 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  Thus, the 
duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he currently has 
bilateral hearing loss related to his military service. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also 
VA Under Secretary for Health letter dated October 4, 1995 
(it is appropriate for VA to consider sensorineural hearing 
loss as an organic disease of the nervous system and, 
therefore, a presumptive disability).

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) evidence of a 
nexus between (1) and (2).  See Hickson, supra.

The record shows that the Veteran currently has bilateral 
hearing loss for VA compensation purposes as noted in 
multiple treatment records and the April 2008 VA examination 
report.  Hickson element (1) is accordingly met.

Turning to an in-service injury, the Board notes that the 
Veteran has asserted that he sustained acoustic trauma during 
service.  While the Veteran's service records are not 
available, the Veteran has maintained throughout the appeal 
that his military occupational specialty was infantryman and 
he exposed to bazookas and pistols.   The Veteran, as a lay 
witness, is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is nothing in the record to refute the Veteran's 
statements regarding in service noise exposure; and, to the 
contrary, the record reasonably supports the history he 
provides (e.g. lay statements from his family and friends).  
Thus, Hickson element (2) is also satisfied.

With respect to crucial Hickson element (3), nexus, the 
question presented, i.e., the relationship, if any, between 
the Veteran's current bilateral hearing and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

VA afforded the Veteran an examination in April 2008, the 
report of which was completed in conjunction with review of 
the claims folder.  The examiner detailed the Veteran's 
extensive history of noise exposure during service and post 
service driving trucks and working as a forklift operator.   
The examiner opined that the Veteran's current bilateral 
hearing loss was less likely as not caused by or a result of 
military noise exposure.  Acknowledging that service 
treatment records were not available for review, the examiner 
found that the earliest evidence of hearing loss in the 
record was not until December 2004 when diminished hearing 
was noted.  She also observed that the first documented 
hearing test was not until 2007.  In light of the time from 
the Veteran's discharge from service in 1957, his age, the 
probable history of occupational noise exposure, and the lack 
of evidence demonstrating hearing loss had an earlier onset, 
the examiner concluded that current hearing loss was less 
likely as not caused by or a result of noise exposure during 
service.  

The Veteran has submitted no competent medical nexus evidence 
contrary to the opinion cited above.  The Veteran has been 
accorded ample opportunity to furnish medical and other 
evidence in support of his claim; he has not done so.  See 38 
U.S.C.A. § 5107(a) (noting that it is a claimant's 
responsibility to support a claim for VA benefits).

To the extent that the Veteran himself, his friends and 
family, or his representative contend that a medical 
relationship exists between his current hearing loss and 
service, their opinions are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (noting that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Any such statements offered in support of the 
Veteran's claims do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

As to the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology, the Board notes the Veteran's contention that 
he has had hearing loss since service discharge.  In support 
of his assertion, the Veteran's family and friends have 
submitted statements indicating that they have known that the 
Veteran has had hearing problems since he returned from 
service.  However, the first evidence of complaints related 
to hearing problems was not until 47 years after service 
discharge.  In the interim, there were no complaints of, or 
treatment for hearing loss.  In any case, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) (finding that there must be medical evidence on 
file demonstrating a relationship between the Veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent).  Such evidence is lacking in this 
case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised).  In reaching this conclusion, the Veteran is 
competent to report difficulty hearing through the years; 
however, he is not competent to relate his perceived hearing 
difficulties to a hearing loss disability.  Furthermore, he 
is not competent to provide an opinion regarding the presence 
of hearing impairment of such severity to constitute a 
disability for VA purposes since service.  Accordingly, 
service connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

Therefore, the Board concludes that competent evidence of 
Hickson element (3), nexus, has not been submitted, and the 
claim fails on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for bilateral hearing loss disability is 
denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).   As 
noted above, VA afforded the Veteran an audiological 
examination in April 2008.  The examiner noted that the 
Veteran indicated having had a history of constant bilateral 
tinnitus for many years but did not have it at that time or 
for the past couple of years.  However, subsequent to that 
examination, the Veteran filed a claim for tinnitus in 
September 2008.  The Board notes that the Veteran is 
competent to report that he currently has tinnitus, as it is 
readily subject to lay observation.   Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (noting that a layperson is generally 
not competent to opine on matter requiring knowledge of 
medical principles); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002); Layno v. Brown, 6 Vet. App. 465 (1994).  On remand, 
the Veteran should be afforded an examination to determine 
the nature and etiology of any current tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current tinnitus.  The 
claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that current 
tinnitus had its onset during service 
or is related to service, to include 
the Veteran's report of in-service 
noise exposure.  A complete rationale 
for any opinion expressed should be 
provided in a legible report.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


